COUNTY COMMISSIONERS — FEDERAL REVENUE SHARING FUNDS The Board of County Commissioners cannot expend Federal Revenue Sharing Funds as a direct match for programs receiving all or portions of its funds from other Federal Government sources.  This is to acknowledge receipt of your letter dated June 15, 1973, wherein you ask the following question: "Can the Board of County Commissioners expend Federal Revenue Sharing funds as direct match for programs receiving all or portions of its funds from other federal governmental sources ?" In your letter, you attached a copy of some federal regulations on this subject.  The Revenue Sharing Act, which is P.L. 92-512, H.R. 14370, prohibits matching Revenue Sharing funds, either directly or indirectly, with other Federal funds. Section 104(a) states: "No State government or unit of local government may use, directly or indirectly, any part of the funds it receives under this subtitle as a contribution for purposes of obtaining Federal funds under any law of the United States which require such government to make a contribution in order to receive Federal funds." In addition, Regulation 51.30(a) of Volume 38, No. 68 of the Federal Register states, in effect, the same language as Section 104(a) cited above.  The effect of the above cited statute and regulation is to prohibit using Federal Revenue Sharing funds, directly or indirectly, as a match for obtaining other Federal funds under any grant or loan from the Federal Government.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative in that the Board of County Commissioners cannot expend Federal Revenue Sharing Funds as a direct match for programs receiving all or portions of its funds from other Federal Government sources.  (Todd Markum)